
	
		II
		110th CONGRESS
		2d Session
		S. 3460
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a pilot program to demonstrate best
		  practices, innovation, and knowledge transfer regarding cyber security within
		  State governments.
	
	
		1.Short
			 titleThis Act may be cited as
			 the State Cyber Security Protection
			 Act of 2008.
		2.State cyber
			 security pilot programSubtitle C of title II of the Homeland
			 Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by adding at the end the
			 following:
			
				226.State cyber
				security pilot program
					(a)In
				generalThere is established within the Department a State Cyber
				Security Pilot Program (in this section referred to as the Pilot
				Program) to demonstrate best practices, innovation, and knowledge
				transfer regarding cyber security within State governments.
					(b)AdministrationThe
				Secretary, through the Assistant Secretary for Cyber Security and
				Communications, shall be responsible for administering the Pilot
				Program.
					(c)Diversity in
				participationThe Secretary shall ensure the maintenance of
				geographic and population diversity among selected Pilot Program
				participants.
					(d)Allocation
				limitationsAmounts allocated to a State under this section shall
				not exceed $3,000,000.
					(e)SunsetThe
				authorization for the Pilot Program established under this section shall expire
				2 years following the date of enactment of this section.
					(f)Authorization
				of appropriationsThere are authorized to be appropriated up to
				$25,000,000 in each of fiscal years 2009 and 2010 to carry out the Pilot
				Program established under this
				section.
					.
		
